DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, “Applicant has amended claim 1 with the limitations of claim 4”.  Remarks 06/24/2022, p. 9.  Thus, Claim 1 is allowed for similar reasons as previously indicated for claim 4 on page 10 of the Non-Final Rejection 03/24/2022, wherein the prior art does not disclose, teach or suggest an apparatus, comprising:
a Digital-to-Analog Converter (DAC), wherein the processor further generates a data command which instructs the DAC to generate an in-phase modulation signal and a Quadrature Modulation (QM) signal; and 
an upconverting QM mixer to receive the in-phase modulation signal, the QM signal, and the amplified RF channel frequency signal, and generate a modulated RF output based on the in-phase modulation signal, the QM signal, and the amplified RF channel frequency signal;
in combination with all the other claimed limitations.  
Claims 2, 3, and 7-10 are allowed for depending from Claim 1.

Regarding Claim 6, “claim 6 has been amended into independent form”.  Remarks 06/24/2022, p. 9.  Thus, Claim 6 is allowed for similar reasons as previously indicated for claim 6 on page 10 of the Non-Final Rejection 03/24/2022, wherein the prior art does not disclose, teach or suggest an apparatus, comprising:
wherein a timing resource is comprised of first and second Asynchronous Clock Generators (ACGs), the first ACG to generate a processor timing signal for the processor and the second ACG to generate a PLLWG timing signal for the PLLWG;
in combination with all the other claimed limitations.  

Regarding Claim 11, “Applicant has amended claim 11 with the limitations of claim 14”.  Remarks 06/24/2022, p. 9.  Thus, Claim 11 is allowed for similar reasons as previously indicated for claim 14 on pages 10-11 of the Non-Final Rejection 03/24/2022, wherein the prior art does not disclose, teach or suggest a method, comprising:
generating, by the processor, a data command which instructs a Digital-to-Analog Converter (DAC) to generate an in-phase modulation signal and a QM signal; and   
receiving, by an upconverting QM mixer, the in-phase modulation signal, the QM signal, and the amplified RF channel frequency signal; and generating, by the upconverting QM mixer, a modulated radio frequency output based on the in-phase modulation signal, the QM signal, and the amplified RF channel frequency signal;
in combination with all the other claimed limitations.
Claims 12, 13, and 17-20 are allowed for depending from Claim 11.

Regarding Claim 16, “claim 16 has been amended into independent form”.  Remarks 06/24/2022, p. 9.  Thus, Claim 16 is allowed for similar reasons as previously indicated for claim 16 on page 11 of the Non-Final Rejection 03/24/2022, wherein the prior art does not disclose, teach or suggest a method, comprising:
wherein a timing resource is comprised of first and second Asynchronous Clock Generators (ACGs), the method further comprising: generating, by the first ACG, a processor timing signal for the processor; and generating, by the second ACG, a PLLWG timing signal for the PLLWG;
in combination with all the other claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/           Primary Examiner, Art Unit 2849